DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 16, 30 are objected to because of the following informalities:  
Claim 16, 30 recites the term “to be”. The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense.  
Claim 5 line 12 recites “the passenger seat”. Recommend to use “non-elevated passenger seat” for consistent terminology.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claims 1, 2, 9, 17, 18 recite the term “can”. Not clear if the limitations which follow the term are required or only optional. 
Claim 14 line 8 recites “a seating position”. Not clear if this is the same seating position recited in parent claim 9.
Claim 17 recites the limitation "the passenger seat" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McDonnell (20040035980).
In regards to claim 9, McDonnell discloses an apparatus implementable in a transportation, comprising: an elevated-height passenger seat comprising:
a seat base on which a passenger can sit (Fig. 1 ref. 13);
a seatback (ref. 5) pivotably connected to the seat base (ref. 13) and configured to support a torso of the passenger when the passenger is seated on the seat base (ref. 5 disclosed as seatback accordingly to support passenger); and
a hinge (ref. 7) at an upper portion of the seatback (Fig. 1 ref. 7 located a top of ref. 5), wherein:
the passenger seat is configured to rotate upwardly around the hinge (Fig. 2 ref. 5 rotated to horizontal position by way of hinge ref. 7),
when the passenger seat rotates upwardly around the hinge, the passenger seat transitions from a seating position to a lie-flat position with the seat base and the seatback forming a flat bed such that the passenger can lie flat on the flat bed formed by the seat base and the seatback (as seen in Fig. 2 ref. 5 in bed position as after transition from Fig. 1 upright position), and 
the elevated-height seat is at an elevated height when in the lie-flat position (as seen in Fig. 2 ref. 5 at elevated height).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (8308238) in view of Boenning et al (20140166808) in view of Scragg (1922502).
In regards to claim 1, Imaoka discloses an apparatus implementable in a transportation, comprising: a non-elevated passenger seat (Fig. 1 seats ref. M1, M2, S) comprising:
a seat base on which a passenger can sit (Fig. 1 ref. 20); and a seatback (ref. 21) pivotably connected to a sliding bar (ref. 22) and configured to support a torso of the passenger when the passenger is seated on the seat base (ref. S seat for supporting seated passenger), wherein:
the seatback is also configured to open sideway such that a space originally used for seat base and seatback is converted to a passage accessible by the passenger (Fig. 3 discloses seatback rotates by way of ref. 26).
Imaoka does not expressly disclose:
the seat base is configured to move forward and open upwardly or downwardly with respect to the passenger, the seatback is configured to transition between a vertical position and a lie-flat position which is at a same height as the seat base,
Boenning teaches a seat base (ref. 2a) which moves forward (as see in Fig. 3, a seat back (ref. 52) which moves from a vertical (Fig. 2) to a flat positon (ref. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Imaoka with Boenning by providing a seat base the move forward to provide more room for passengers to lie flat, and to modify the seatback to transition between a vertical position and a lie-flat position which is at a same height as the seat base in order to allow the passenger to lie flat for sleep.
Scragg teaches a seat base that opens upwards (Fig. 6 ref. 20).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Imaoka with Scragg by providing for the seat base to open upwardly in order to provide a quicker transition to provide a clear path for passengers. 

In regards to claim 2, Imaoka as combined discloses the apparatus of Claim 1, but does not expressly disclose: wherein a seat frame of the seatback and the seat base are configured to slide forward with respect to the passenger when the passenger is seated on the seat base, However it would have been an obvious substitution of functional equivalents to substitute the lie flat deployment mechanism of Imaoka as combined which extends the seat base while rotating the seat back as this arrangement keeps the seats secured to the floor for safety, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Imaoke as combined discloses wherein, as the seat frame and the seat base slide forward, the seatback pivots and slides to form a flat bed together with the seat base such that the passenger can lie flat on the flat bed formed by the seat base and the seatback (as seen in Fig. 3 of Boenning lie flat position).

In regards to claim 3, Imaoka as combined discloses the apparatus of Claim 1, wherein a seat frame of the seatback (Imaoka ref. 21 frame seen in Fig. 1 ref. 25) is connected to the sliding bar (Imaoka ref. 22 connected by way of one or more intermediate elements) that allows the seat frame of the seatback to swing open or closed (Imaoka ref. 22 allows ref. 21 to swing open or closed).

In regards to claim 4, Imaoka as combined discloses the apparatus of Claim 1, further comprising: a seat cart below the seat base (Imaoka seat frame/cart ref. 7 and 8, below seat base ref. 20), and wherein the seat cart allows the seat base to move forward and the seatback to rotate from the vertical position to the lie-flat position to convert the non-elevated seat from a seating position to a flat bed (Imaoka seat frame/cart ref. 7 and 8 secures seat row to floor which allows the seat base to move forward and the seatback to rotate from the vertical position to the lie-flat position).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Imaoka, Boenning, Scragg as applied to claim 1 above, and further in view of Schumacher et al (5795018).
In regards to claim 5, Imaoka as combined discloses the apparatus of Claim 1, but does not expressly disclose: a roller curtain disposed on a first side of the passenger seat, the roller curtain configured to expand and retract between an open position and a closed position, wherein, when in the open position, the roller curtain provides privacy on the first side of the passenger seat for the passenger.
Schumacher teaches a privacy curtain (ref. 19) which is unfurled/rolled (as seen in Fig. 1A).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Imaoka as combined with Schumacher by providing for a roller curtain disposed on a first side of the passenger seat, the roller curtain configured to expand and retract between an open position and a closed position in order to provide privacy for passengers. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Imaoka, Boenning, Scragg as applied to claim 1 above, and further in view of Murphy (2808787).
In regards to claim 6, Imaoka as combined discloses the apparatus of Claim 1, but does not expressly disclose: a foot compartment above the non-elevated passenger seat and configured to receive a portion of another passenger of an elevated-height seat that is behind the non-elevated seat and in a lie-flat position.
Murphy teaches a lie flat sleep compartment (Fig. 3 ref. B2) above a seat (Fig. 3 ref. A) which comprises a foot compartment (ref. 33). 
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Imaoka as combined with Murphy by providing a foot compartment above the non-elevated passenger seat and configured to receive a portion of another passenger of an elevated-height seat that is behind the non-elevated seat and in a lie-flat position in order to provide further sleeping areas for passengers.

Claim 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Imaoka, Boenning, Scragg as applied to claim 1 above, and further in view of Henshaw (8118365).
In regards to claim 7, Imaoka as combined discloses the apparatus of Claim 1, nut does not expressly disclose: a foot compartment in front of the non-elevated passenger seat and configured to receive a portion of the passenger when the non-elevated passenger seat is in a lie-flat position.
Henshaw teaches a foot compartment in front of the non-elevated passenger seat (Fig. 6B ref. 544) to receive a portion of the passenger when the non-elevated passenger seat is in a lie-flat position (as seen in Fig. 6B).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Imaoka as combined with Henshaw by providing a foot compartment in front of the non-elevated passenger seat to receive a portion of the passenger when the non-elevated passenger seat is in a lie-flat position in order to optimize space when passengers lie flat by place feet under the seat in a forward row. 

In regards to claim 8, Imaoka as combined discloses the apparatus of Claim 7, further comprises: a luggage compartment below the foot compartment (Henshaw Fig. 6B ref. 820) and configured to accommodate one or more pieces of luggage (Henshaw Fig. 6B ref. 820 disclosed as stowage area), the luggage compartment accessible by the passenger of the non-elevated passenger seat as well as another passenger of a seat in front of the non-elevated passenger seat (Henshaw as seen in Fig. 6B ref. 820 stowage area accessible by all passengers).

Claim 10, 11 rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Henshaw.
In regards to claim 10, McDonnell discloses the apparatus of Claim 9, but does not expressly disclose: a luggage compartment under the seat base and configured to contain one or more pieces of luggage therein, and wherein the luggage compartment is accessible by the passenger and another passenger of another seat behind the passenger seat.
Henshaw teaches a storage compartment in front of the non-elevated passenger seat (Fig. 6B ref. 820) which accommodate one or more pieces of luggage (as seen in Fig. 6B), the storage compartment is accessible by the passenger of the non-elevated passenger seat as well as other passengers within the cabin (Henshaw as seen in Fig. 6B ref. 820 stowage area accessible by all passengers).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell with Henshaw by providing a luggage compartment under the seat base and configured to contain one or more pieces of luggage therein, and wherein the luggage compartment is accessible by the passenger and another passenger of another seat behind the passenger seat in order to optimize space for storage. 

In regards to claim 11, McDonnell discloses the apparatus of Claim 9, but does not expressly disclose a foot compartment under the seat base, and wherein the foot compartment is configured to receive a portion of another passenger of another seat that is behind the elevated-height passenger seat and in a lie-flat position.
Henshaw teaches a foot compartment under the seat base in front of the non-elevated passenger seat (Fig. 6B ref. 544) to receive a portion of the passenger when the non-elevated passenger seat is in a lie-flat position (as seen in Fig. 6B).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell as combined with Henshaw by providing a foot compartment in front of the passenger seat to receive a portion of the passenger when the non-elevated passenger seat is in a lie-flat position in order to optimize space when passengers lie flat by place feet under the seat in a forward row. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over McDonnell.
In regards to claim 12, McDonnell discloses the apparatus of Claim 9, but does not expressly discloses: an electrical, pneumatic or hydraulic actuator configured to rotate the passenger seat around the hinge to transition between the seating position and the elevated position. McDonnell teaches a handcrank for rotating the passenger seat into potion ([0041] ref. 72). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use well known devices suchs as electrical actuators to replace the handcrank of McDonnell in order to more easily deploy the bed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Schumacher et al.
In regards to claim 13, McDonnell discloses the apparatus of Claim 9, but does not expressly disclose: a roller curtain disposed on a first side of the passenger seat, the roller curtain configured to expand and retract between an open position and a closed position, wherein, when in the open position, the roller curtain provides privacy on the first side of the passenger seat for the passenger.
Schumacher teaches a privacy curtain (ref. 19) which is unfurled/rolled (as seen in Fig. 1A).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell with Schumacher by providing for a roller curtain disposed on a first side of the passenger seat, the roller curtain configured to expand and retract between an open position and a closed position in order to provide privacy for passengers. 

Claim 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Bourgraf et al (20110260482).
In regards to claim 14, McDonnell discloses the apparatus of Claim 9, further comprises: one or more sensors capable of detected an existence of any passenger in a common passage in which the elevated-height passenger seat is located when the elevated-height passenger seat is in the lie-flat position such that, when an existence of at least one passenger in the common passage is detected, the elevated-height passenger seat is prevented from transitioning to a seating position from the lie-flat position.
Bourgraf teaches a seat senor which senses a passenger ([0088] “chair 100 may comprise a seat sensor that transmits an electrical signal indicative of the occupancy of the seat” accordingly existence of passenger in common passage of fuselage), and lock the seat in response to signals from the sensor as actuated by computer (“the chair 100 comprises a locking mechanism in electrical communication with the on-board vehicle electronic monitoring system”).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell with Bourgraf by providing for one or more sensors capable of detecting a passenger in a common passage in which the elevated-height passenger seat is located when the elevated-height passenger seat is in the lie-flat position and locking the elevated-height passenger seat from transitioning to a seating position from the lie-flat position in order to keep the seats from transitioning during turbulence which might overstress the deployment mechanism.

In regards to claim 15, McDonnell as combined discloses the apparatus of Claim 14, but does not expressly disclose: wherein the one or more sensors comprise an ultrasonic sensor, an infrared sensor, a photonic sensor, a magnetic sensor, an electromagnetic sensor, a piezoelectric sensor, an image sensor, or a combination thereof.
Bourgraf teaches a pressure sensor ([0064]) for detecting personnel. 
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell with Bourgraf by providing for the pressure sensor to detect a passenger in a seat in a common passage as these sensors are well known in the art. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Holter et al (4305168).
In regards to claim 16, McDonnell discloses the apparatus of Claim 9, but does not expressly disclose: a hood above the elevated-height passenger seat that rotates to be vertical to a surface of the seatback when the elevated-height passenger seat is transitioned from the seating position to the lie-flat position to provide privacy from behind for the passenger.
Jolter teaches a hood (comprising refs. 20-22)(as suggest by ref. 115 of the instant application) for a lie flat bed.
   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McDonnell with Holter by providing a hood above the elevated-height passenger seat that is rotated to vertical during use of the lie flat position in order to provide privacy for the sleeping passengers 

Allowable Subject Matter
Claims 17-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different upright seat arrangements and sleeper seat arrangement. Some of the seats are convertible from upright seats to beds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642